May 23 2014, 10:16 am
FOR PUBLICATION

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

PATRICIA CARESS McMATH                          JENNY R. BUCHHEIT
Marion County Public Defender Agency            STEPHEN E. REYNOLDS
Indianapolis, Indiana                           Ice Miller LLP
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE CIVIL                      )
COMMITMENT OF C.P.,                             )
                                                )
C.P.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
               vs.                              )         No. 49A02-1309-MH-770
                                                )
COMMUNITY HOSPITAL NORTH/                       )
GALLAHUE MENTAL HEALTH,                         )
                                                )
        Appellee-Petitioner.                    )


                     APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Gerald Zore, Judge
                           Cause No. 49D08-1308-MH-29426

                                       May 23, 2014

                               OPINION - FOR PUBLICATION


MAY, Judge
        C.P. appeals her 90-day involuntary commitment to Community North Hospital (“the

Hospital”).1 She acknowledges she is mentally ill but asserts the hospital did not prove she

was gravely disabled or dangerous to herself. Because a psychiatrist’s testimony provided

clear and convincing evidence that C.P. was gravely disabled, we affirm.

                            FACTS AND PROCEDURAL HISTORY

        C.P. brought herself to the emergency room at the Hospital on August 18, 2013,

claiming that she had been bitten by spiders in her home and that the “venom” left her

“feeling heavily sedated, or drugged.” (Tr. at 17.) The doctors who examined her could not

find any spider bites and referred her to psychiatry for an evaluation. The psychiatrist

admitted her to the Behavioral Health Pavilion on an emergency detention.

        This was the fourth time in thirty-one days that C.P. had arrived at the emergency

room claiming she had been bitten by poisonous spiders in her home. On one of those

occasions, police visited her home and could not find any spiders. On all four occasions,

doctors were unable to find any spider bites on C.P. Nevertheless, C.P. did not believe she

has a mental illness, and she believes the evaluations by the emergency room doctors are

incorrect.

        At a hearing on August 23, a psychiatrist who had seen C.P. each morning for five

days testified about her condition. C.P. does not believe she has delusions. She believes



1
 Although C.P.’s 90-day involuntary commitment has already ended, making her appeal moot, we address her
appeal on its merits because “it involves questions of great public interest . . . that are likely to recur.” See
Commitment of S.T. v. Community Hosp. North, 930 N.E.2d 684, 687 (Ind. Ct. App. 2010) (addressing S.T.’s
argument on its merits because involuntary commitment is a question of great public interest that is likely to
recur), reh’g denied.
                                                       2
there are spiders at her house that bite her when she is there. Because of her fear of the

spiders, she has been living outside of her apartment. The psychiatrist further explained:

       Q      Now, is she able to provide herself with food, clothing, and shelter, and
              other essential human needs?
       A      No.
       Q      And, what needs is she unable to meet?
       A      She’s unable to live in a house. She’s unable to cook and eat in the
              house. She lost her job. She couldn’t go to her [examinations], uh, for
              the Ivy Tech related to the anxiety that comes from these thoughts. Uh,
              and she’s currently not working. . . . and uh, essentially she feels that
              she don’t [sic] have a place to live.
       Q      Okay. And, do you – in your opinion is she unable to meet these needs
              because of her mental illness?
       A      Yes.
       Q      Now, does she suffer also from a substantial impairment, or
              deterioration of her judgment, reasoning, or behavior?
       A      Yes.
       Q      And, does it – impairment effect [sic] her ability to function
              independently?
       A      Yes.
       Q      And, does her illness also effect [sic] her ability to take medication?
       A      Yes.
       Q      How so?
       A      Because, um, the person does not believe that they [sic] have the
              illness?
       Q      Now, was she prescribed medication in her previous admissions?
       A      Yes.
       Q      And –
       A      Uh, she had taken one – one dose of Risperdal. I verified with the
              pharmacy on August 1st. She was discharged on Risperdal, with an
              appointment with outpatient provider, and she went there, and reported
              that she does not need any services.
       Q      So, based on your examinations then, is [C.P.] gravely disabled?
       A      Yes.
       Q      And, this is – again, based on her mental illness?
       A      Yes.
       Q      Now, also based on your examinations do you have an opinion whether
              she presents a substantial risk of harming herself?
       A      She has not indicated to me that she has any thoughts to hurt herself,
              but based on her delusional thinking, she may engage in dangerous
                                              3
                behavior, which can potentially put her at risk like the thoughts of
                burning the house, or may have burned the house, living outside in the
                car. Um, thoughts about ending it all, like to a point that she cannot
                take the anxiety that comes with these thinking [sic], and doing some
                dangerous behavior.
         Q      And, is this behavior also a part of her mental illness?
         A      Yes.

(Id. at 8-10.) Based thereon, the psychiatrist asked for a 90-day commitment to stabilize C.P.

on anti-psychotic medications; however, he believed C.P. could be released from inpatient

treatment after ten to fourteen days, at which point she could be treated on an outpatient

basis.

         At the end of the hearing, the court found:

         On the evidence presented the Court finds by clear and convincing evidence,
         Respondent is suffering from Psychosis Not Otherwise Specified, which is a
         mental illness as defined in Indiana Code 12-7-2-130. That the Respondent
         may be dangerous to herself or others as defined in Indiana Code 12-7-2-53.
         That Respondent is gravely disabled as defined in Indiana Code 12-7-2-96.
         That the respondent is in need of custody, care and treatment at Community
         Hospital North, or Gallahue Mental Health Services for a period of time not
         expected to exceed ninety (90) days.

(Id. at 34.)

                              DISCUSSION AND DECISION

         Involuntary commitment proceedings are subject to federal due process requirements

because the “loss of liberty produced by an involuntary commitment is more than a loss of

freedom resulting from the confinement.” Commitment of S.T. v. Community Hosp. North,

930 N.E.2d 684, 687 (Ind. Ct. App. 2010), reh’g denied. “As everyone exhibits some

abnormal conduct at one time or another, ‘loss of liberty calls for a showing that the


                                               4
individual suffers from something more serious than is demonstrated by idiosyncratic

behavior.’” Id. (quoting Addington v. Texas, 441 U.S. 418, 427 (1979)).

        When we review the sufficiency of the evidence to support a civil commitment, we

look to the evidence and reasonable inferences therefrom favorable to the trial court’s

decision. G.Q. v. Branam, 917 N.E.2d 703, 707 (Ind. Ct. App. 2009). We will not reweigh

the evidence or judge witness credibility. Id. If the trial court’s decision was one a

reasonable person could have made, we will affirm even if other reasonable decisions were

possible. Id.

        To have a person involuntarily committed, a petitioner must demonstrate “by clear and

convincing evidence that: (1) the individual is mentally ill and either dangerous or gravely

disabled; and (2) detention or commitment of that individual is appropriate.” Ind. Code § 12-

26-2-5(e). In this context, mental illness means “a psychiatric disorder that: (A) substantially

disturbs an individual’s thinking feeling or behavior; and (B) impairs the individual’s ability

to function.” Ind. Code § 12-7-2-130(1). The trial court found C.P. was diagnosed with

“Psychosis Not Otherwise Specified, which is a mental illness as defined in Indiana Code 12-

7-2-130.” (Tr. at 34.) C.P. does not challenge that finding on appeal.

        Instead, she challenges the court’s finding that she “is gravely disabled as defined in

Ind. Code 12-7-2-96.”2 (Tr. at 34.) A person is gravely disabled if

        an individual, as a result of mental illness, is in danger of coming to harm

2
 Pursuant to Ind. Code § 12-26-2-5(e), the Hospital needed to prove that C.P. was “either dangerous or gravely
disabled.” A petitioner need not prove a person is both dangerous and gravely disabled. G.Q., 917 N.E.2d at
707. As the evidence supports the finding C.P. was gravely disabled, we need not address whether she was
dangerous. See id.
                                                      5
       because the individual: (1) is unable to provide for that individual’s food,
       clothing, shelter, or other essential human needs; or (2) has substantial
       impairment or an obvious deterioration of that individual’s judgment,
       reasoning, or behavior that results in the individual’s inability to function
       independently.

Ind. Code § 12-7-2-96.

       C.P. asserts that, although she did not accept her diagnosis or the recommended

treatment, “there are no underlying facts that show C.P. has a substantial impairment in

judgment that results in her being [un]able to function independently.” (Appellant’s Reply

Br. at 4.) However, the psychiatrist testified C.P.’s mental illness prevented her from

meeting her needs: “She’s unable to live in a house. She’s unable to cook and eat in the

house. She lost her job. She couldn’t go to her [examinations].” (Tr. at 8.) C.P. had arrived

at the hospital four times within one month seeking treatment for neurological effects of non-

existent spider bites. The psychiatrist testified that C.P.’s unwillingness to take medications

to treat her mental illness, which she does not admit she has, substantially impairs her ability

to function independently. Therefore, the psychiatrist believed a commitment was required

to stabilize C.P. on antipsychotic medications, so she could understand her illness and

perhaps comply with ongoing outpatient treatment. We may not reweigh the evidence and,

thus, we cannot hold the court erred when it determined clear and convincing evidence

demonstrated C.P.’s mental illness left her gravely disabled. See, e.g., In re Involuntary

Commitment of A.M., 959 N.E.2d 832, 836 (Ind. Ct. App. 2011) (grave disability found based

on non-compliance with medication regimen, lack of insight into illness, poor prognosis

without medications, delusions, agitation and trouble sleeping).

                                               6
         Having rejected C.P.’s arguments, we affirm the court’s involuntary commitment

order.

         Affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                            7